09-0272-ag
        Guerrero v. Holder
                                                                                                                                              BIA
                                                                                                                                         Owens, IJ
                                                                                                                                      A097-916-220
                                                                                                                                      A097-916-219
                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                        SUMMARY ORDER
R U L IN G S B Y SU M M A R Y O R D E R D O N O T H A V E P R E CE D E N T IA L E F FE C T . C IT AT IO N T O A SU M M A R Y O R D E R F IL ED O N O R A F TE R
J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VER N ED BY F ED ER AL R U LE O F A P PE LL AT E P R O C E D U R E 32.1 AN D T H IS C O U RT ’S L O CAL
R U L E 32.1.1. W H E N C ITIN G A SU M M AR Y O RD E R IN A D O CU M E N T FILE D W IT H T H IS C O U R T , A PAR TY M U ST CITE E ITH ER TH E
F E D E R A L A P P E N D IX O R A N E L E C TR O N IC D A T AB A SE ( W ITH TH E N O TATIO N “ SU M M A R Y O R D E R ”). A PAR TY C ITIN G A SU M M AR Y
O R D E R M U ST SE R V E A C O P Y O F IT O N A N Y P AR T Y N O T R E P R E SE N T E D B Y CO U N SE L .


             At a stated term of the United States Court of Appeals
        for the Second Circuit, held at the Daniel Patrick Moynihan
        United States Courthouse, 500 Pearl Street, in the City of
        New York, on the 2 nd day of February, two thousand ten.

        PRESENT:
                 JON O. NEWMAN,
                 ROBERT A. KATZMANN,
                 BARRINGTON D. PARKER,
                        Circuit Judges.
        _______________________________________

        ROBERTO GUERRERO, NOHORA GUERRERO,
                              Petitioners,
                                v.                                                                        09-0272-ag
                                                                                                          NAC
        ERIC H. HOLDER, JR., UNITED STATES
        ATTORNEY GENERAL, *
                 Respondent.
        ______________________________________
        FOR PETITIONER:        Glenn L. Formica, New Haven, CT.




                        *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General, Civil Division; Stephen J.
                          Flynn, Assistant Director; Karen Y.
                          Stewart, Office of Immigration
                          Litigation, Civil Division, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Roberto and Nohora Guerrero, natives and

citizens of Colombia, seek review of a December 22, 2008

order of the BIA affirming the May 7, 2007 decision of

Immigration Judge (“IJ”) Robert P. Owens denying

Petitioners’ applications for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Guerrero, No. A 097 916 220/219 (B.I.A. Dec.

22, 2008), aff’g No. A 097 916 220/219 (Immig. Ct. Hartford,

Conn. May 7, 2007).     We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.     See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

                                2
510, 513 (2d Cir. 2009).

    Because petitioners do not challenge the agency’s

pretermission of their asylum applications, we address only

their challenge to the agency’s denial of their applications

for withholding of removal and CAT relief.    The BIA affirmed

the IJ’s denial of petitioners’ application for withholding

of removal, finding that although they were credible, they

had not established the requisite nexus to a protected

ground.    See 8 U.S.C. §§ 1101(a)(42), 1231(b)(3).

    Petitioners concede that their son was not recruited by

the Revolutionary Armed Forces of Colombia (the “FARC”) for

political reasons, but nonetheless assert that the threats

and extortion that the FARC directed against them was on

account of their anti-FARC political beliefs.    However, even

assuming that petitioners held a political opinion

antithetical to that of the FARC, they were required to

demonstrate that the FARC’s actions were motivated by that

political opinion, instead of continued efforts to forcibly

recruit their son.    See INS v. Elias-Zacarias, 502 U.S. 478,

479-83 (1992).    Given the record here, we are not compelled

to find, contrary to the agency, that they made such a

showing.    See id.; Siewe v. Gonzales, 480 F.3d 160, 167 (2d

Cir. 2007) (“Where there are two permissible views of the

                               3
evidence, the factfinder’s choice between them cannot be

clearly erroneous.” (quoting Anderson v. Bessemer City, 470

U.S. 564, 574 (1985))).   Because petitioners failed to

demonstrate a nexus to a protected ground, the agency’s

denial of withholding of removal was not in error.     8 U.S.C.

§§ 1101(a)(42), 1231(b)(3).

    Petitioners also argue that the agency erred in denying

their application for CAT relief, contending that they

demonstrated that they would likely be tortured by or with

the acquiescence of an individual with governmental

authority.   See U.N. Convention Against Torture and Other

Forms of Cruel, Inhuman or Degrading Treatment or

Punishment, art. 1, ¶ 1, opened for signature Dec. 10, 1984,

S. Treaty Doc. No. 100-20 (1988), 1465 U.N.T.S. 85.     That

argument lacks merit because petitioners testified that they

never informed the government of any of the FARC’s actions.

Having failed to seek the assistance of the government,

petitioners could not show that the government would

acquiesce in any future torture.   See 8 C.F.R.

§ 1208.18(a)(7) (stating that “[a]cquiesence of a public

official requires that the public official, prior to the

activity constituting torture, have awareness of such

activity and thereafter breach his or her legal

                              4
responsibility to intervene to prevent such activity”

(emphasis added)); see also Khouzam v. Ashcroft, 361 F.3d

161, 171 (2d Cir. 2004).   Thus, the agency did not err in

rejecting petitioners’ CAT claim.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5